In re Ford, Glenn; — Defendants); applying for supervisory, remedial writs, certio-rari and/or review; Parish of Caddo, 1st Judicial District Court, Div. “C”, No. 126005.
Granted. The ruling of the District Court is set aside. The District Court’s judgment of 8-22-88, denying relator’s “application for a new trial,” is set aside and this case is remanded to the District Court for conducting a new evidentiary hearing ordered by this Court on 4-3-87. Cross-examination of the prosecuting attorney shall be permitted, and all relevant evidence bearing on whether the State exercised its peremptory challenges in a discriminatory manner shall be admitted.